Citation Nr: 0019291	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  94-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from October 1979 to September 
1985 and from March to May 1987.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision in April 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The claims file has since been transferred 
to the St. Petersburg, Florida RO.


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by 
complaints of pain and swelling with clinical evidence 
principally of some anterior cruciate ligamentous laxity.  

2.  The left knee disorder does not result in more than 
slight recurrent subluxation or lateral instability of the 
knee.

3.  The veteran's right knee disorder is manifested by 
complaints of intermittent aching, stiffness and pain with 
clinical evidence of no limitation of motion, instability, or 
swelling. 

4. The right knee disorder does not result in any recurrent 
subluxation or lateral instability.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
appellant's service-connected left knee disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (1999).

2.  The criteria for an increased (compensable) rating for 
the appellant's service connected right knee disorder have 
not been met.  38 C.F.R. § 4.71, Diagnostic Code 5257 (1999).
.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The veteran sustained a possible meniscus tear of the right 
knee in service and later sustained a valgus stress injury of 
the left knee.  Arthroscopy revealed meniscal tears, and a 
partial median meniscectomy was performed. 

The veteran underwent VA orthopedic examination in April 
1988.  He reported that his left knee gave way with certain 
motions, with some swelling or discomfort. Examination of the 
left knee showed grossly visible atrophy of the thigh 
mechanism.  No detectable medial or lateral ligamentous 
instability was appreciated.  No significant left anterior 
cruciate ligament instability was appreciated.  An x-ray of 
the left knee showed no fracture, subluxation, or 
dislocation.  There was no appreciable degenerative or other 
significant joint pathology.  The soft tissues were 
unremarkable.  The diagnostic impression was torn anterior 
cruciate ligament with residual of instability as noted 
including complete subluxation.

A rating action in August 1988 granted service connection for 
an anterior cruciate ligament tear of the left knee, 
evaluated as 20 percent disabling from May 1987, and service 
connection for a torn ligament of the right knee, evaluated 
as noncompensable.

Based on the veteran's failure to report for scheduled VA 
examination to determine if his disability had improved, he 
was advised by the RO that his benefits were suspended as of 
April 1, 1991.  In August 1993, the veteran contacted the 
Houston RO and requested that his disability be 
reestablished.  He disclosed that he recently had surgery on 
the left knee and that he would bring a copy of the surgeon's 
report to his physical examination.

A rating decision in November 1993, reduced the evaluation 
for the left knee disorder from 20 percent to noncompensable 
as of April 1, 1991, based on the veteran's failure to report 
for a scheduled VA examination.  This rating action also 
continued the noncompensable evaluation for the right knee 
disorder.

The veteran underwent a VA joint examination in January 1994.  
It was reported that in October 1993, he underwent an 
arthroscopically aided reconstruction of the left anterior 
cruciate ligament as well as a partial medial and lateral 
meniscectomy.  He was now doing quite well.  

On examination of the left knee, the veteran still had some 
weakness and was wearing an anterior cruciate ligament 
protective type metal cage brace.  He was doing quite well.  
He walked essentially without a limp.  The knee had full 
range of motion from 0 to 130 degrees.  It was nonpainful and 
not swollen.  The scars were nicely healed and minimal in 
extent.  The collateral ligaments were stable and he had a 1+ 
drawer test and a 2+ Lachman's test with a good strong end-
point.  Pivot shift test was negative.  McMurray's test was 
negative.  Generally, this was a quite stable joint.  
However, he did have some anterior cruciate ligament laxity, 
but much less than he had had prior to the surgery according 
to the veteran.  The diagnosis was status post recent 
anterior cruciate ligament reconstruction with good early 
results.  

On examination of the right knee, it was reported that there 
had been no torn cartilage or other internal damage since the 
veteran sustained contusion of the knee in 1982 or 1983.  
Since that time, he had had some intermittent aching, 
stiffness, and pain particularly on weather changes.  He had 
no instability and no swelling or specific pain other than 
aching and discomfort upon weather change.  It was 
particularly bad when it was wet and cold.  The examination 
of the right knee was completely normal with full range of 
motion, good stability throughout, and no evidence of 
swelling, etc.  The patella ran smoothly and McMurray and 
other tests were normal.  The diagnosis was possible early 
post-traumatic arthritis, right knee, minimal, normal 
examination at this time.  X-rays of the knees showed 
metallic screws running through the left tibial plateau area 
and lower end of the left femur for ligament reconstruction.  
No other gross abnormality was seen.   

A rating decision in April 1994 increased the evaluation for 
the left knee disorder to 10 percent from January 12, 1994, 
the date of the above VA examination.

In May 1994, the veteran was advised by the Houston RO that 
his combined evaluation was to be 10 percent.  He was also 
advised that he should notify the RO in writing if he changed 
his address.  In June 1994, he filed a notice of disagreement 
and later in June 1994 he was furnished a statement of the 
case on the issue of evaluation of service connected 
bilateral knee condition.  He filed a timely substantive 
appeal in August 1994.    In December 1994, the RO sent him a 
letter requesting him to sign and return an authorization 
form, VA Form 21-4142, in order to obtain records of his 
private medical treatment.  He was also advised that he could 
contact the doctor or hospital and tell them to send this 
information.  

In September 1996, the New Orleans RO sent the veteran a 
letter directed to an address in Houma, Louisiana, offering 
him an opportunity to appear at a Travel Board hearing at the 
New Orleans RO.  A deferred rating decision in February 1998 
states that the veteran now lived in the Portland RO area.  
An April 1998 VA document states that the veteran had failed 
to respond to an examination scheduling letter sent in March 
1998 and that he had no telephone.
 
A report of contact dated in January 1999 disclosed the 
veteran had moved to Florida.  He had quit the company he 
worked for and had moved to Florida without leaving a 
forwarding address or phone number.  A check with the 
veteran's representative, the American Legion, disclosed they 
had no current address for the veteran.  

In January 1999, the Bank of America Oregon advised the 
Portland RO that the veteran's current address was in 
Niceville, Florida.  

In May 1999, a decision review officer in the St. Petersburg, 
Florida RO noted the RO had no record of a phone number at 
the above address.  He stated the veteran was to be called 
and asked if he would be at this address for 2-3 months.  If 
so, the RO would schedule a VA examination to evaluate the 
knees.  The officer stressed that the veteran must inform the 
RO each time he moves.

In a letter dated August 24, 1999, the veteran was advised at 
the Niceville, Florida address that the RO was ordering an 
examination to determine the current level of disability.  In 
November 1999 the veteran failed to report for a scheduled VA 
joint examination.  A March 200 letter sent to the Niceville 
address informing him of a scheduled Travel Board hearing was 
returned to VA with the notation "No New Address."

Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
back and right knee disorders, and therefore he has satisfied 
the initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran with opportunities 
for additional VA examination and for a personal hearing.  
There is evidence of outstanding relevant medical records, 
but the veteran did not comply with the RO's request that he 
complete the necessary authorization form, nor did he obtain 
these records on his own.  Therefore, VA has satisfied its 
duty to assist the veteran mandated by 38 U.S.C.A. § 5107.  
In this regard, the Board notes that apparently, the veteran 
did not keep the RO apprised of what appear to have been a 
number address changes during the appeal period.  This 
appears to have been the reason that attempts to have him 
report for examination and attend the hearing he requested 
were unsuccessful.  This may also be the reason he did not 
return the form authorizong the RO to obtain his medical 
records.  In any event, the Board has no choice but to base 
its decision solely on evidence which is of record.  
38 C.F.R. § 3.655.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and is

The veteran's knee disorders are currently rated under 
Diagnostic Code 5257.  
Diagnostic Code 5257 provides a 10 percent rating for other 
impairment of the knee resulting in slight recurrent 
subluxation or lateral instability of the knee.  The next 
higher schedular evaluation, 20 percent, is applicable with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71(a) (1999).

38 C.F.R. § 4.31 provides that in every instance where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent evaluation may be assigned 
when the requirements for a compensable evaluation are not 
met. 

With regard to the left knee disorder, VA examination showed 
full range of motion.  The examination also showed that the 
collateral ligaments were stable, but the veteran did have 
some anterior cruciate ligament laxity.  X-rays were negative 
for arthritis.  Based on this evidence, the Board finds that 
he had slight instability of the knee, and, accordingly, an 
evaluation higher than the current 10 percent under the 
rating schedule is not warranted.

With regard to the right knee disorder, VA examination showed 
that the veteran had full range of motion and good stability 
throughout.  There was no evidence of swelling and all tests 
were normal.  Arthritis was not confirmed by x-ray.  The 
diagnosis was normal examination.  In the absence of 
demonstrable abnormality, entitlement to a compensable 
evaluation is not warranted.

Because of the complaints of bilateral knee pain, the Board 
has considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in 
which the Court held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The Board stresses that although the veteran complained of 
pain, swelling instability, and stiffness on the knees, on 
the VA examination in January 1994, the veteran's left knee 
was described as nonpainful and the examination of the right 
knee was completely normal.  Therefore, the Board has 
determined that the complaints of pain have not been 
supported by adequate pathology and a higher rating under 
DeLuca is not warranted for either the left or right knee 
disabilities.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's bilateral knee 
disabilities.  There is no persuasive evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this disorder that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.


ORDER

An increased rating for the left knee disorder is denied.  An 
increased rating for the right knee disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals
u

 

